Per Curiam.
Respondent was admitted to practice by this Court in 1984. He has been suspended from practice since 1997 (246 AD2d 908).
On June 1, 1999, he ceased to be an attorney by reason of his conviction in Warren County Court, upon his plea of guilty, to two counts of attempted criminal possession of a forged instrument in the second degree, class D felonies, in violation of Penal Law § 170.25 (see, Judiciary Law § 90 [4] [a], [e]). We therefore grant the motion by petitioner, the Committee on Professional Standards, to disbar respondent and strike his name from the roll of attorneys.
Mercure, J. P., Yesawich Jr, Spain, Carpinello and Mugglin, JJ., concur. Ordered that petitioner’s motion is_ granted; and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and he is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rule (22 NYCRR 806.9) regulating the conduct of disbarred attorneys.